Citation Nr: 0917729	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder. 

3.  Entitlement to service connection for a dental 
disability, for compensation and/or treatment purposes.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a vision 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975, from September 1977 to October 1980, and from November 
1990 to June 1991, with Reserve service from April 1981 to 
November 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

The veteran's July 2007 substantive appeal (VA Form 9) with 
respect to the above-captioned issues was not timely received 
by the RO, as defined by 38 U.S.C.A. § 7105 (2008).  However, 
the Court of Appeals for Veterans Claims recently held that 
claims for which the substantive appeal is received more than 
60 days after the statement of the case is issued, or within 
the 1-year period after notice of the original rating 
decision, are not automatically closed.  See Percy v. 
Shinseki, --- Vet.App. ---, 2009 WL 1027537 (Apr. 17, 2009).  
The regulations do not require that the appeal be closed; it 
only may be closed.  Id. at *6 (citing Rowell v. Principi, 4 
Vet.App. 9, 17 (1993).  To that end, the RO did not choose to 
close the veteran's appeal with respect to the above-
captioned issues.  A supplemental statement of the case was 
issued in May 2007 with respect to the veteran's claim to 
reopen the issue of entitlement to service connection for a 
back disorder, and all five issues were certified to the 
Board by the RO in October 2007.  Accordingly, despite the 
untimeliness of the veteran's VA Form 9, the issues as 
enumerated above will be addressed in the decision below.


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for 
posttraumatic stress disorder (PTSD).


2.  The additional evidence received since the time of the 
final June 1999 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  A July 1998 rating decision denied service connection for 
a back disorder.

4.  The additional evidence received since the time of the 
final July 1998 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disorder.

5.  The veteran's service treatment records show that he had 
a wisdom tooth extracted in September 1980, reported loose 
teeth in October 1989, and experienced loose teeth in May 
1991 after being thrown to the ground by military police.   

6.  The evidence of record reveals that the veteran has 
dental caries and periodontal disease.

7.  The evidence of record does not relate the veteran's 
current dental disabilities to his military service.  

8.  The veteran's service treatment records do not show 
evidence of tinnitus in service or at service separation.

9.  The evidence of record reveals a diagnosis of bilateral 
tinnitus.

10.  The evidence of record does not relate the veteran's 
tinnitus to his military service.  

11.  The veteran's service treatment records show that the 
veteran began to require corrective lenses by January 1975, 
but do not show that he sustained an injury to the eye during 
active military service.

12.  The evidence of record reveals current diagnoses of 
presbyopia, myopia, and astigmatism, as well as postservice 
diagnoses of iritis and conjunctivitis.


13.  The evidence of record does not relate the veteran's 
currently diagnosed eye disorders to his military service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  A dental disability, for compensation and/or treatment 
purposes, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2008).

4.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  A vision disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2008); 
VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and to reopen finally decided claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in February 
2005 satisfied the duty to notify provisions with respect to 
the claims for direct service connection and to reopen 
finally decided claims; additional letters were sent in June 
2005 and May 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, the veteran was notified of the 
regulations pertinent to claims to reopen based on the 
submission of new and material evidence, and of the specific 
evidence required to reopen, in letters dated in the February 
2005 letter noted above as well as a letter dated in May 
2006.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a March 2006 letter and the above-noted 
May 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, as have those dated in the 1990s during the 
veteran's incarceration in a state correctional facility.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was 
afforded a VA audio examination in March 2005; VA 
examinations with respect to the veteran's claimed vision and 
dental disorders were not scheduled, as service connection 
cannot be granted as a matter of law for the currently 
diagnosed vision disorders, and the veteran's dental 
disability claim did not raise questions of medical fact such 
that a medical opinion was required.  38 C.F.R. § 3.159(c) 
(4).  Additionally, although a VA examination was not 
conducted with respect to the veteran's claim to reopen the 
issue of entitlement to service connection for a back 
disorder or for PTSD, VA is not required to obtain an 
examination for a claim to reopen a finally decided decision.  
See 38 C.F.R. § 3.159(c).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the 


claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

The RO denied service connection for PTSD in June 1999, and 
notified the veteran of the decision the same month.  The 
rating decision was not appealed and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matters under 
consideration in this case at that time were whether the 
veteran had a diagnosis of PTSD, and whether the record 
contained verified stressors.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the June 1999 rating decision which is relevant 
to, and probative of, these matters.

The evidence of record at the time of the June 1999 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service records, the 
October 1980 VA examination report, VA outpatient treatment 
records dated from June 1976 to January 1995, treatment 
records from a state correctional facility dated from April 
1994 to September 1997, and the October 1995 character of 
discharge determination.  

The additional evidence added to the record since the June 
1999 rating decision includes the veteran's completed May 
1999 PTSD questionnaire, his September 2005 stressor 
statement, and VA outpatient treatment records dated from 
November 1997 to August 2001, in May 2002, and from December 
2003 to May 2007.  The 


VA outpatient treatment records submitted document 
significant mental health treatment over the course of the 
last 10 years, and contain repeated diagnoses of 
polysubstance dependence as noted in a February 2006 VA 
outpatient treatment record, and of "partner relational 
problems," as noted in a March 2006 VA outpatient record.  
However, none of these records reflect a diagnosis of PTSD.  
While the veteran submitted a completed PTSD questionnaire in 
May 1999, and a stressor statement in September 2005, even if 
these documents were to contain stressor events which could 
be verified, there is no evidence that the veteran has PTSD 
as a result of those claimed events.

Accordingly, although the evidence submitted since the June 
1999 rating decision is "new," as it had not been 
previously considered by VA, it is not "material" as it 
does not raise the reasonable possibility of substantiating 
the veteran's claim for service connection for PTSD.  
Accordingly, the issue of entitlement to service connection 
for PTSD is not reopened.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Back Disorder

The RO denied service connection for a back disorder in July 
1998, and notified the veteran of the decision the same 
month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the veteran had a currently diagnosed chronic back 
disorder that was related to his military service.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented or secured since the July 1998 rating decision 
which is relevant to, and probative of, this matter.

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in July 1998, and at that 
time, there was no evidence that the veteran had a 


currently diagnosed chronic back disorder that was related to 
his military service.  The evidence of record at the time of 
the July 1998 rating decision relevant to the veteran's claim 
for service connection included the veteran's service 
records, VA spine and joints examination reports dated in 
September 1992, VA outpatient treatment records dated from 
June 1976 to January 1995, and treatment records from a state 
correctional facility dated from April 1994 to September 
1997.  

The additional evidence added to the record since the June 
1999 rating decision includes VA outpatient treatment records 
dated from November 1997 to August 2001, in May 2002, and 
from December 2003 to May 2007; private treatment records 
dated from March 2006 to January 2009; and a June 2006 lay 
statement from one of the veteran's fellow service members.  

None of the additional evidence provides competent medical 
evidence that the currently diagnosed back disorder is 
related to the veteran's military service.  Although the 
January 2009 statement from the veteran's private physician 
indicated that it was probable that the veteran's current 
back disorder "could" be related to an inservice back 
injury, this evidence cannot be considered new and material 
evidence to reopen the veteran's claim for entitlement to 
service connection for a back disorder as it is too 
speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (finding that the treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (finding that the private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative to be 
deemed new and material evidence to reopen cause of death 
claim).

Accordingly, as new and material evidence to reopen his 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable, and the issue of 
entitlement to service connection for a back disorder is not 
reopened.  Moreover, as new and material evidence to reopen 
his finally disallowed claim has not been submitted, the 
benefit of the doubt doctrine is not applicable.  Annoni, 5 
Vet. App. at 467.

Service Connection Claims

Dental Disability

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).  

In this case, the veteran's service treatment records reflect 
that on service entrance in April 1973, the veteran was found 
to have no dental problems.  In September 1980, immediately 
prior to the end of the veteran's second period of service, 
tooth number 17, a wisdom tooth, was extracted.  In October 
1989, he tripped on a water hose and fell onto pavement at 
his home.  The emergency care record reflects that he 
reported two loose teeth, his first and second upper left 
incisors (teeth numbers were not specifically identified), 
and was referred to a dentist.  However, a November 1989 
record reflected a normal dental examination.  Finally, a 
November 1990 dental record indicated that the veteran had no 
dental problems, but a May 1991 service treatment record 
indicates that the veteran was "thrown to the ground" by 
the military police, and reported that he had loose teeth; 
objective examination recorded that teeth numbers 9, 10, and 
11 were loose.  

Subsequent to service, the veteran was found to have loose 
teeth in August 1993, and at that time, teeth numbers 7, 8, 
and 9 were extracted by medical personnel at the state 
correctional facility to which he was then confined.  Later 
VA outpatient treatment records dated in March 2005 and June 
2006 reflect that the veteran was in "category 16" and 
"class V" for purposes of VA dental treatment eligibility.  
A November 2006 VA outpatient treatment record reflects that 
the veteran was treated for a "limited oral evaluation 
problem focus" and adjustment of partial dentures.

Based on this evidence, service connection for a dental 
disability, for compensation and/or treatment purposes, is 
not warranted.  The wisdom tooth removed in September 1980 is 
a third molar, and there is no evidence that excision of that 
tooth was the result of disease or other pathology, or due to 
combat or in-service trauma.  38 C.F.R. § 3.381(e).  The two 
loose teeth documented in October 1989 were noted to have 
resulted from an accident the veteran had at his home and the 
evidence does not show that those teeth were ever filled or 
extracted.  38 U.S.C.A. § 101 (22), (24).  Finally, although 
the veteran reported sustaining an injury to teeth numbers 9, 
10, and 11 in May 1991, and tooth number 9 was later 
extracted, this injury occurred during the veteran's third 
and final period of active service, for which he received a 
discharge under other than honorable conditions; in light of 
the character of that discharge and VA's October 1995 
determination that such discharge was dishonorable, 
compensation benefits are barred for injuries or diseases 
sustained, manifested, or diagnosed during that period.  See 
38 C.F.R. § 3.12 (2008).  

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for a dental 
disability for compensation and/or treatment purposes.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  Specifically, he asserts that his bilateral, 
periodic tinnitus has existed since 1977 and is the result of 
acoustic trauma in service.  To that end, the veteran's 
service treatment records do not reflect any evidence of a 
diagnosis of tinnitus.  Additionally, a VA outpatient 
treatment record dated in May 1977, between his first and 
second periods of active duty service, indicates that the 
veteran denied experiencing tinnitus on questioning by an 
ear, nose, and throat specialist.  Similarly, a VA 
audiological examination report dated in October 1980, 
subsequent to the veteran's separation from his second period 
of active service, also notes that the veteran reported not 
experiencing tinnitus.  

The veteran's third period of active service, from which he 
received a discharge under other than honorable conditions, 
ended in June 1991.  In December 1991, the veteran reported 
to a private ear, nose, and throat specialist that he did not 
experience tinnitus, but stated the same month to a VA 
practitioner that he experiencing bilateral, periodic ringing 
in his ears.  The reports from later VA examinations in 
January 1997 and March 2005 reflect that the veteran reported 
experiencing tinnitus since 1977, after being exposed to 
acoustic trauma in service.

It is not disputed that the veteran has a current diagnosis 
of tinnitus; for VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, despite a current diagnosis, 
the evidence of record does not show that the veteran's 
tinnitus is related to service.  Although the veteran stated 
during the January 1997 and March 2005 VA examinations that 
he had experienced tinnitus since 1977, the earlier-dated 
objective evidence of record reflects that he did not 
experience tinnitus until at least December 1991.  Although 
this is within one year of the veteran's June 1991 separation 
from his third and final period of active service, because 
that period resulted in a discharge under other than 
honorable conditions, and VA determined in October 1995 that 
such discharge was dishonorable, the third period of service 
cannot be considered in relation to the presumptive 
provisions concerning disability compensation.  See 38 C.F.R. 
§ 3.12.  Moreover, there is no evidence that the veteran 
reported experiencing tinnitus during any period during his 
Reserve service from April 1981 to November 1990, to include 
during a routine examination in November 1985.  Thus, there 
is no continuity of tinnitus symptomatology documented 
between the veteran's October 1980 honorable separation from 
his second period of active service, and the December 1991 VA 
outpatient treatment visit during which the veteran first 
reported experiencing tinnitus.  38 C.F.R. § 3.303 (b).   

Additionally, the evidence of record does not contain an 
objective medical opinion relating the veteran's tinnitus to 
his military service.  The March 2005 VA examiner listed the 
veteran's history of noise exposure as having included being 
an air defense radar mechanic and two missile operator during 
service, as well as working as a civilian between service 
periods and subsequent to service for aircraft companies as 
well as an electrician.  On the basis of the history of both 
inservice and postservice noise exposure, the examiner stated 
that the etiology of the veteran's tinnitus was unknown, and 
no opinion could be offered unless it was out of speculation.  
A finding of service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (finding that an opinion that did not provide a yes or 
no opinion constituted non-evidence in support of service 
connection).  No other objective medical opinions are of 
record.  Absent evidence relating the veteran's currently 
diagnosed tinnitus to his military service, service 
connection for tinnitus is not warranted.

Because the evidence of record does not relate the veteran's 
tinnitus to his military service, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Vision Disability

Disabilities of the eye for which service connection can be 
granted are set forth at 38 C.F.R. § 4.74a (2008).  However, 
for the purpose of compensation benefits, the law provides 
that refractive error is a congenital or developmental defect 
and not a disease or injury within the meaning of applicable 
regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA 
regulations specifically prohibit service connection for 
refractive error of the eyes, including presbyopia, myopia, 
and astigmatism, even if visual acuity decreased in service.  
See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental, or familial origin, unless such defect was 
subjected to a superimposed disease or injury that created 
additional disability).

The veteran's service treatment records reflect that the 
veteran's vision was normal on service entrance in April 
1973, but began to experience periodic, blurry distant vision 
in March 1974.  In the January 1975 service separation 
examination, the veteran indicated that he wore contacts or 
glasses.  Treatment records dated during the time between the 
veteran's periods of active duty service as well as during 
his Reserve service reflect both that he did and that he did 
not wear corrective lenses.  Moreover, although the veteran 
asserted in February 2000 and August 2001 that he sustained 
an eye injury during his military service, there is no 
evidence that the veteran was treated for any injury to the 
eye, or diagnosed with any eye disorder other than decreased 
visual acuity.

VA outpatient and state correctional facility treatment 
records dated subsequent to the veteran's June 1991 
separation from his third and final period of service reflect 
that he was diagnosed with allergic conjunctivitis in June 
1992; iritis in September 1993 and September 2005; chemical 
conjunctivitis due to chemical exposure in August 1995, 
February 2000, and August 2001; and presbyopia, myopia, and 
astigmatism in June 2004; and presbyopia in April 2005. 

Based on the above evidence, service connection is not 
warranted for a vision disability.  As noted above, although 
the veteran has current diagnoses of presbyopia, myopia, and 
astigmatism, these are not disabilities for which service 
connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9; see 
VAOPGCPREC 82-90.  Moreover, there is no evidence that the 
veteran had any eye injury during active service or during 
any period during his Reserve service, and no evidence that 
any current disorder is related to an injury in service.  
Both of the eye disorders noted in the postservice evidence 
of record (conjunctivitis and iritis) resulted from the 
veteran's exposure to a foreign material, and the medical 
evidence of record dated subsequent to each isolated incident 
reflect that the veteran was no longer experiencing the 
disorders, reflecting an acute, not chronic, condition.  
38 C.F.R. § 3.303 (b).  

Because the law prohibits service connection for the 
veteran's presbyopia, myopia, and astigmatism, and there is 
no evidence that the veteran has a current chronic eye 
disorder impacting his vision, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for PTSD is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a back disorder is denied.


Service connection for a dental disability is denied.

Service connection for tinnitus is denied.

Service connection for a vision disability is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


